This is an appeal by an employer and insurance carrier from an award made by the Industrial Board to claimant-respondent pursuant to the provisions of the Workmen’s Compensation Law. The employer was engaged in the meat business and claimant was employed as a cutter and loader. On October 31, 1938, while pushing and unloading a box of meat, an overhead iron roller jumped a rail and struck claimant on the forehead. As a consequence he suffered a deep laceration over the left eye and resultant injuries in the nature of traumatic hysteria and neurosis. By reason of such injuries and resultant effects, claimant was totally disabled for the periods mentioned in the award. The record is replete with competent medical evidence that the traumatic neurosis suffered by claimant resulted from the accident. The physicians produced by claimant were emphatic in their opinions that claimant suffered a traumatic neurosis as the result of the blow on the head which he sustained on the date of the accident. There appears to be no merit to appellants’ contention that the referee erroneously received certain testimony of a witness. The Industrial Board was not bound by common-law or statutory rules of procedure except as provided by the Workmen’s Compensation Law. Furthermore, the refusal of the Industrial Board to reopen the case on appellants’ application constituted no error. The application to introduce further evidence was made after the award now on appeal, and the granting or denying of such application was discretionary with the Industrial Board. The award should be affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.